DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the recited language “A device carrier comprising a compression-fit material structured to receive…a type of mobile device” and “wherein the mobile device comprises a top portion comprising a mobile device width and a bottom portion, the top portion and bottom portion separated by a mobile device length, and wherein the mobile device width is smaller than the mobile device length” is indefinite because it is unclear if the claim is directed to a device carrier alone, or the device carrier in combination of with a mobile device because the language reciting “A device carrier comprising a compression-fit material structured to receive…a type of mobile device” suggest that the mobile device is not positively claimed as part of the invention and is only the intended use of the device carrier to receive the mobile device.  However, recited language 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017) in view of Merrill (US 2011/0024314) and Leiserson (4,463,789).

    PNG
    media_image1.png
    529
    602
    media_image1.png
    Greyscale

Claims 1 and 5
Mello discloses a device carrier (12) comprising a compression-fit/stretchable elastomeric material (see [0058]) structured and capable to receive and having an aspect ratio calculated to fit a type of mobile device having a size corresponding to the aspect ratio, such that, when the type of mobile device is inserted into the device carrier, the compression-fit material (see figures 3 and 9); and capable to compress around a surface of the mobile device to place tension of a first degree along the surface of the mobile device; an opening (22) through which the mobile device is received (see [0057]), the opening having a perimeter with a size predetermined and capable to fit the type of mobile device, such that the perimeter places tension of a second degree around the mobile device at the opening.  Mello discloses the device carrier made from stretchable elastomeric material in which when the mobile device is 
Claims 2 and 3
Mello further discloses the opening comprises the band (21) constructed and capable to hold the opening in an open position, the form-retaining band consisting of an elastic material (see figure 8 and [0057]).
Claim 4
Mello further discloses the band is constructed and capable to fit more tightly against a mobile device than the compression fit material of the device device by the fact that the width of the area of the elastic band is narrower than the width of the area in the closed bottom.
Claim 8
Mello further discloses the compression-fit/stretchable elastomeric material comprises spandex-type material (see [0058]).  
Claim 12
Mello discloses the device carrier is made from stretchable elastomeric material able to fit a mobile device, wherein the device pouch is not limited in size and can be used to carry additional items within pocket (16) for carrying an exothermic device (see [0058]).  Mello does not disclose the specific measurement for the device pouch.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mello having the desired measurements, i.e. 3.75 inches by 2.5 inches, depending on the size of the mobile device stored within the device pouch.

Mello further discloses the strap made from compression-fit/stretchable elastomeric material (see [0061]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Zavala (US 2018/0006676).
Mello does not discloses the device carrier including a storage pouch on an outside surface of the carrier.  However, Zavala discloses a protective case (100) for an electronic device comprising a storage pouch (200) attached to an exterior surface of the protective case, wherein the storage pouch includes an opening sized to hold personal items (see [0021] and figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device carrier of Mello including a stoarage pouch attached to the outside surface of the device carrier as taught by Zavala for storing additional and/or personal items from the 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314), Leiserson (4,463,789) and Zavala (US 2018/0006676) as applied to claims 6 respectively above, and further in view of Amante (2008/0264531).
Mello further discloses the device carrier allows for concealing the storage pouch inside the device carrier (see figure 3).  Mello does not disclose the device carrier being reversible.  However, Amante discloses a bag (11) with different materials and/or finishes on an interior and exterior surfaces which can be reversible to provide a choice of decorative appearance to the bag (see [0022]).  It would have been obvious to one of .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1Kay  above, and further in view of Kay (US 2015/0068935).
Mello does not discloses the one or more openings allowing the mobile device to be connected to one or more accessories.  However, Kay discloses a protective case for a mobile device, the protective case including an opening (140) to accommodate accessories, such as connector port, speaker, or microphone (see figure 2 and [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device carrier of Mello including an opening as taught by Kay for connecting accessories to the mobile device while is held within the device carrier.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Entner (US 2008/0156605).
Mello does not disclose the strap including at least one strap opening.  However, Entner discloses a bag comprising a strap with an opening and a channel extending through the opening for passing a wire connected to an electronic device enclosed within the bag (see figure 1 and [0007] or the wire connected to headphones hanging from the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Amante (2008/0264531).
Mello does not disclose a transparent surface.  However, Amante discloses a stretchable handbag (10) (see [0025]) which could be made from transparent material so that the contents inside the bag can be seen while inside the bag (see [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device carrier of Mello made from transparent material as taught by Amante to allow visual inspection of the mobile device while inside the device carrier. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Tsai (6,105,778).
Mello does not discloses the device carrier including a protective lining along an edge of the device carrier and constructed to protect a mobile device from impact.  However, Tsai discloses a protective pouch (10) comprising a protective lining (20) disposed along an edge of the protective pouch and constructed to protect a mobile device from an impact (see 4A, 4B and column 2 lines 20-29 and 55-57).  It would have been .  

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the device carrier of Mello does not disclose a mobile device including a top portion at the opening of the device carrier leaving notification messages displayed, the examiner disagrees.  First, the examiner believes that applicant is arguing more than the claimed limitations because nowhere in the claim a mobile device has been positively claimed as part of the invention.  Therefore the device carrier disclosed by Mello is capable to enclose a mobile device with a top, bottom, width, and length as required in claim 1.  However, from the argument that the mobile device is positively claimed, Mello discloses a mobile device including a top portion comprising a width and a bottom portion, wherein the top portion and the bottom portion separated by a mobile device length, and wherein the mobile device width could be smaller than the mobile device length; wherein the compression-fit material encloses all portions of the mobile except for the top portion leaving notification messages displayed at the top portion visible (see figure above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736